DISMISS and Opinion Filed April 2, 2013.


                                                           F




                                                          In The
                                                    tniirt of Appeah
                                            *If1l iiioIrict of Jexaø at Ia11aø
                                                    No,   05-l3-0029-CV
                                                    No.   05-13-00299-CV
                                                    No.   05-134J0300-CV
                                                    No.   05-13-00301-CV
                                                    No.   05-13-00302-CV


                                           IN RE CRAIG WATKINS, Relator

                               On Appeal from the 204th Judicial District Court
                                            Dallas County, Texas
                              Trial Court Cause Nos. F11-00180-Q, F11-00181-Q,
                                 F11-00182-Q, F11-00183-Q, and F11-00191-Q

                                          MEMORANDUM OPINION
                                    Before Justices O’Neill, Lagard&, and Richter
                                                                          2
                                              Opinion by Justice ONeill
             The Court has before it relator’s petition for writ of mandamus. Relator’s petition seeks

to prevent the trial court from requiring relator to testify at an evidentiary hearing regarding the

indictments of real party in interest. The hearing in question took place on March 7, 2013. The

trial court ultimately quashed and dismissed all the indictments against real party in interest.




       The Hon. Sue Lagarde, Justice, Assigned
   2
       The Hon. Martin Richter, Justice, Assigned
       Accordingly’ we cannot provide relator with the relief he seeks, and we DISMISS this

petition as moot.   See Dow Chea Co. v. Garcia. 909 S.W.Zd 503, 505 (Tea. 1995) (orig.

proceeding).




130298P205




                                           -2-